PER CURIAM.
Van Williams appeals his judgment and sentence. He maintains that the trial court erred in denying his motion for severance and, thereby, admitting the confession of his codefendant, Christopher Blackwood. The trial court admitted Blackwood’s statement on the ground that it interlocked with Williams’s confession. We affirm.
Although we find that the trial court erred in admitting Blackwood’s statement because it conflicted with Williams’s confession about who committed the crime, see Roundtree v. State, 546 So.2d 1042, 1045-46 (Fla.1989), the trial court’s error was harmless. The State introduced the eyewitness testimony of the victim. He positively identified Williams as one of the robbers. The victim’s testimony, in addition to Williams’s confession and the testimony of the police officers, is sufficient to show harmless error beyond a reasonable doubt. Schneble v. Florida, 405 U.S. 427, 480, 92 S.Ct. 1056, 1059, 31 L.Ed.2d 340 (1972); State v. DiGuilio, 491 So.2d 1129, 1135 (Fla.1986). Accordingly, the trial court is affirmed.
AFFIRMED.
GLICKSTEIN, C.J., and GUNTHER, J., concur.
ANSTEAD, J., dissents with opinion.